

116 HR 3876 IH: Black Lung Benefits Disability Trust Fund Solvency Act
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3876IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Mr. Scott of Virginia (for himself and Ms. Adams) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to ensure the solvency of the Black Lung Disability
			 Trust Fund by extending the excise tax on coal.
	
 1.Short titleThis Act may be cited as the Black Lung Benefits Disability Trust Fund Solvency Act. 2.Extension of black lung disability trust fund excise tax (a)In generalSection 4121(e)(2)(A) of the Internal Revenue Code of 1986 is amended by striking December 31, 2018 and inserting December 31, 2029.
 (b)Effective dateThe amendments made by this section shall apply on and after the first day of the first calendar month beginning after the date of the enactment of this Act.
			